DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 11/14/2022 has been received and will be entered.
Claim(s) 1-8 is/are pending.
	The action is FINAL. 

Response to Arguments
Claim Rejections – 35 U.S.C. §§102-103
	I. With respect to the rejection of Claim(s) 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen, et al., Graphene quantum dots produced by exfoliation of intercalated graphite nanoparticles and their application for temperature sensors, Applied Surface Science 2018; 427: 1152-1157, published online 7 September 2017 (cited by Applicants, hereinafter “N at __”), the traversal is on the grounds that:
Rejection a) alleges that Claim 8 is a product-by-process claim and therefore is not limited by the process steps. Applicant respectfully disagrees. Applicant submits that different producing methods would have different substantial impacts on the resulting structures. For example, graphene quantum dots may be prepared by breaking up the structure of the graphite intercalation compound through a sonication process, but the sizes and shapes obtained might be less uniform because the structure is randomly agitated by the imploding bubbles generated by the sound energy. However, the graphene quantum dots prepared by applying a voltage as recited in Claim 8 are obtained by enlarging the distance between adjacent layers, and the interlayer attractive force may be weakened by the heat treatment recited in Claim 8. Therefore, the resulting structure of the process of Claim 8 has a comparatively more uniform structure than the structure resulting from the sonication process. Thus, the Examiner is respectfully requested to take the process steps and the resulting structure of Claim 8 into account.

(Remarks of 11/14/2022 at 4) (emphasis added). This has been considered, but is not persuasive. First, the Remarks call for speculation (“might be less uniform”) while concluding “the resulting structure of the process of Claim 8 has a comparatively more uniform structure than the structure resulting from the sonication process.” What about in the case where sonication “might be” more uniform? Wouldn’t the quantum dots of the claim then be comparatively less uniform? Note that the Office bears a lesser burden on these claims. MPEP 2113. This burden is not overcome by arguing something “might” happen. Second, while the word “uniform” is present in the Specification, it is lacking from the claim, creating a presumption that this subject matter has been disclaimed.  The claims are broadly and generically claiming all graphene quantum dots – uniform, non-uniform, and everything in between. Finally, the Remarks argue “the interlayer attractive force may be weakened.” Claim 8, which requires the process of Claim 1, explicitly requires the forces be weakened. This calls into question what Applicants are really claiming/arguing, e.g. some manner of graphene platelet comprising a plurality of layers versus a true graphene quantum dot. None of this was persuasive. The rejection is MAINTAINED. 
II. With respect to the rejection of Claim(s) 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song, et al., Highely Efficient Light-Emitting Diode of Graphene Quantum Dots Fabricated from Graphite Intercalation Compounds, Adv. Optical Mater. 2014; 2: 1016-1023 (hereinafter “S at __”), the traversal is on the grounds that “Song et al also do not disclose or suggest exfoliating, as recited in Claim 1, from which Claim 8 depends, or the resulting structure of Claim 8.” (Remarks of 11/14/2022 at 6). Assuming arguendo the characterization of Song is correct, this is immaterial. Only the structure suggested by the claims (i.e. graphene quantum dots) is required. Song teaches this in at least the title of the article. The rejection is MAINTAINED.  
III. With respect to the rejection of Claim(s) 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang, et al., Solution-Processed Graphene Quantum Dot Deep-UV Photodetectors, ACS Nano 2015; 9(2): 1561-1570 (hereinafter “Z at __”), the traversal is on the grounds that “Zhang does not teach or suggest exfoliating or the resulting structure of Claim 8.” (Remarks of 11/14/2022 at 7). This is not persuasive. As stated elsewhere, product-by-process claims are not limited by the process steps except to the extent they suggest structure or composition. MPEP 2113. Claim 8 suggests the presence of a graphene quantum dot. Zhang teaches this in – for example – the title and throughout the document. The rejection is MAINTAINED.  
IV. With respect to the rejection of Claim(s) 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoon, et al., Intrinsic Photoluminescence Emission from Subdomained Graphene Quantum Dots, Adv. Mater. 2016; 28: 5255-5261 (hereinafter “Y at __”), the traversal is on the grounds that “Yoon simply describes sonication to exfoliate an intercalation composite.” (Remarks of 11/14/2022 at 7). Despite admitting Yoon teaches exfoliation, the Remarks go on to state “Yoon does not each or suggest exfoliating or the resulting structure of Claim 8.” Id. Again, the resulting structure is merely a graphene quantum dot. Yoon teaches this in at least the title, and throughout the document. This is not persuasive. The rejection is MAINTAINED. 
 V. With respect to the rejection of Claim(s) 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 9,505,623 to Qin, et al., the Remarks state “Qin simply describes sonication to exfoliate an intercalation composite.” (Remarks of 11/14/2022 at 7). Despite admitting Qin teaches exfoliation, the Remarks go on to state “Qin does not each or suggest exfoliating or the resulting structure of Claim 8.” Id. Again, the resulting structure is merely a graphene quantum dot. Qin teaches graphene quantum dots. (Qin 7: 45; passim). This is not persuasive. The rejection is MAINTAINED.

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 8 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen, et al., Graphene quantum dots produced by exfoliation of intercalated graphite nanoparticles and their application for temperature sensors, Applied Surface Science 2018; 427: 1152-1157, published online 7 September 2017 (cited by Applicatns, hereinafter “N at __”).

With respect to Claim 8, this claim requires “[g]raphene quantum dots prepared by a preparation method of Claim 1.” This is product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 102/103. Id. Here, the claim is construed as requiring nothing more than graphene quantum dots, i.e. it is not construed as requiring the substrate and/or anything associated with the voltage application. N teaches graphene quantum dots. (N at 1153 – 2.1 Fabrication of aqueous GQDs solution; passim).  

II. Claim(s) 8 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song, et al., Highely Efficient Light-Emitting Diode of Graphene Quantum Dots Fabricated from Graphite Intercalation Compounds, Adv. Optical Mater. 2014; 2: 1016-1023 (hereinafter “S at __”).

With respect to Claim 8, this claim requires “[g]raphene quantum dots prepared by a preparation method of Claim 1.” This is product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 102/103. Id. Here, the claim is construed as requiring nothing more than graphene quantum dots, i.e. it is not construed as requiring the substrate and/or anything associated with the voltage application. S teaches graphene quantum dots. (S at 1021 – Experimental Section Preparation of GQDs; passim).  

III. Claim(s) 8 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang, et al., Solution-Processed Graphene Quantum Dot Deep-UV Photodetectors, ACS Nano 2015; 9(2): 1561-1570 (hereinafter “Z at __”). 

With respect to Claim 8, this claim requires “[g]raphene quantum dots prepared by a preparation method of Claim 1.” This is product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 102/103. Id. Here, the claim is construed as requiring nothing more than graphene quantum dots, i.e. it is not construed as requiring the substrate and/or anything associated with the voltage application. Z teaches graphene quantum dots. (Z at 1568 – Methods; passim).  

IV. Claim(s) 8 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoon, et al., Intrinsic Photoluminescence Emission from Subdomained Graphene Quantum Dots, Adv. Mater. 2016; 28: 5255-5261 (hereinafter “Y at __”). 

With respect to Claim 8, this claim requires “[g]raphene quantum dots prepared by a preparation method of Claim 1.” This is product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 102/103. Id. Here, the claim is construed as requiring nothing more than graphene quantum dots, i.e. it is not construed as requiring the substrate and/or anything associated with the voltage application. Y teaches graphene quantum dots. (Y at 5260 – Experimental Section; passim).  

V. Claim(s) 8 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 9,505,623 to Qin, et al.

With respect to Claim 8, this claim requires “[g]raphene quantum dots prepared by a preparation method of Claim 1.” This is product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 102/103. Id. Here, the claim is construed as requiring nothing more than graphene quantum dots, i.e. it is not construed as requiring the substrate and/or anything associated with the voltage application. Qin teaches graphene quantum dots. (Qin 7: 45; passim). 
Allowable Subject Matter
I. Claims 1-7 are allowed.
The discussion in the Non-Final Office Action dated 8/18/2022 is incorporated herein by reference. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736